   AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT CO                                                            FEB 0 5 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                               AMENDED JUDGME                            t1R/ii¥~Rii_~m'..\,f ff~~JRNIA
                 UNITED STATES OF AMERICA                                      ,.., Hrn                    BY                      .:_~         DEPUTY.
                                     v.                                        (For Offenses Committed On or After           November 1,198~·--
            JORGE OCTAVIO DOMINQUEZ, JR. (I)                                      Case Number:          18CR4889-LAB

                                                                               SANDRA HOURANI, FD
   REGISTRATION NO.                  72683298                                  Defendant's Attorney


   igi Correction of Sentence                            ; Previously Imposed Sentence is Hereby Set Aside and Vacated

   THE DEFENDANT:
   l:Zl pleaded guilty to count(s)        ONE OF THE INFORMATION

   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                     Count
   Title & Section                     Nature of Offense                                                                            Number(s)
   8 USC 1324(a)(l)(A)(ii),            TRANSPORTATION OF CERTAIN ALIENS FOR FINANCIAL                                                    1
   (v)(II) and (a)(l)(B)(i)            GAIN AND AIDING AND ABETTING




        The defendant is sentenced as provided in pages 2 through                        3            of this judgment.
   The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
   D The defendant has been found not guilty on count(s)
   [gj   Count(s)    REMAINING                                         are           dismissed on the motion of the United States.

   [g]   Assessment: $ 100.00-payable w/in 180 days.


         NTA Assessment*: $5000.00-WAIVED
   l:Zl The Court finds the defendant indigent.
         *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
   l:Zl No fine                   D Forfeiture pursuant to order filed                                   , included herein.
          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
   change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
   judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
   any material change in the defendant's economic circumstances.

                                                                               Februar




                                                                               HON. LARRY ALAN BURNS
                                                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                                                                                                   18CR4889-LAB

~---------------------------------------------···                                                                                                         ·--
    AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

    DEFENDANT:                     JORGE OCTAVIO DOMINQUEZ, JR. (1)                                                              Judgment - Page 2 of 3
    CASE NUMBER:                   18CR4889-LAB

                                                                    PROBATION
The defendant is hereby sentenced to probation for a term of:
5 years, RRC from 6:00 PM Fridays to 6:00 PM Sundays for 4 consecutive weekends pursuant to 18 USC 3563(b)(l0). The
defendant shall begin the weekends as directed by probation



     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
          substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destrnctive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fme or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
          The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
      with any special conditions imposed.
                                          STANDARD CONDITIONS OF SUPERVISION
     1)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)    the defendant shall support his or her dependents and meet other family responsibilities;
     5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
           reasons;
     6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
           any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
           unless granted permission to do so by the probation officer;
     10)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any contraband
           observed in plain view of the probation officer;
     11)   the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)   the defendant shall not enter into any agreement to act as an infonner or a special agent of a law enforcement agency without the pennission of
           the court; and
     13)   as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
           personal history or characteristics and shall pennit the probation officer to make such notifications and to confirm the defendant's compliance
           with such notification requirement.

                                                                                                                                     18CR4889-LAB
     \..

AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:              JORGE OCTAVIO DOMINQUEZ, JR. (1)                                       Judgment - Page 3 of 3
CASE NUMBER:            18CR4889-LAB


                                 SPECIAL CONDITIONS OF SUPERVISION


     1. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
        for revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.
     2. Seek and maintain full time employment. If unemployed, defendant shall make five job contacts a week.
     3. Not transport, harbor or assist undocumented aliens.
     4. Not associate with undocumented aliens or alien smugglers.

II




                                                                                                   18CR4889-LAB
